Citation Nr: 0920944	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right lower extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Manchester, New Hampshire Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at an RO hearing in July 2007.  A 
transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for a 
disability rating in excess of 10 percent for the left and 
right lower extremities, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his symptoms 
of varicose veins in the left and right lower extremities 
warrant a rating in excess of 10 percent and have worsened 
throughout the duration of the appeal.  In a July 2007 
hearing before the RO, the Veteran testified that since his 
November 2006 VA examination, his symptoms have gotten worse.  
He reported that his symptoms included aching and fatigue in 
the legs which was exacerbated by prolonged standing or 
walking and relieved only once in a while by elevating his 
legs.  The Veteran also testified that he had daily and 
weekly symptoms of edema in the legs, relieved by elevating 
the legs.  He also reported having stasis pigmentation and 
wearing compression hosiery.  In addition, he reported 
"burst" (ruptured) veins which occurred about every three 
to four or six to seven months, for which he has been 
hospitalized.  The Veteran testified that he was last 
hospitalized in the winter of 2007 for a vein rupture. 

In a May 2009 Informal Hearing Presentation, the Veteran's 
representative reported a worsening of symptoms since his 
last VA examination in November 2006.

VA outpatient treatment records from January 2005 to December 
2007 reflect that the Veteran's symptoms of varicose veins in 
the left and right lower extremities included reported edema 
with no findings of edema or ulceration upon examination, 
bilateral claudication, large varicosities, complaints of 
heaviness in the legs, veins in the legs bursting with 
minimal or no trauma and severe varicosities bilaterally with 
no active infection or pain.  A December 2005 vascular study 
revealed no significant lower extremity arterial occlusive 
disease identified at rest, normal ankle/brachial pressure 
ratios and Doppler waveforms and a massive varicose vein 
bilaterally.  A January 2006 report noted that vascular 
studied revealed isolated deep venous valvular incompetence 
in the right lower extremity and deep venous valvular 
incompetence in the left lower extremity with bilateral 
superficial venous valvular incompetence.  An April 2006 
report noted that the Veteran walked 2 miles a day but had a 
history of what may be claudication.  During this period the 
Veteran also wore support stockings, Ted stockings, and was 
encouraged to use skin cream and leg elevation in addition to 
the stockings.  

Private medical records from December 2005 to April 2007 
reflect the Veteran had a history of peripheral edema, 
although no edema was found upon examination, and had been to 
the hospital in December 2005 for a varicose vein rupture in 
the left lower extremity.  The December 2005 hospital report 
noted the left lower extremity was non-tender to palpation 
and had a small ulceration, no bleeding, no swelling, no 
erythema, no eccymosis and no induration.  

In a November 2006 VA examination of the left and right lower 
extremities, the Veteran reported pain, burning and swelling 
and his veins had "busted open" twice in the right ankle 
and once in the left ankle, prompting emergency room visits.  
He reported using knee high compression stockings for pain 
and burning and relieved symptoms of edema with elevation and 
the use of compression stockings.  The Veteran also reported 
using Motrin for the pain as needed.  With regard to his 
daily activities, the Veteran reported difficulty going up 
stairs secondary to the pain in the leg as well as pain with 
prolonged standing.  He was not working.  A physical 
examination revealed visible and palpable varicose veins, 
worse in the left than the right and no evidence of edema or 
ulcers.  Some stasis pigmentation was noted as well as some 
well-healed scarring on the ankle where one of the venous 
varicosities had broken open.  No evidence of non-healing 
wounds was detected.  The Veteran was diagnosed with 
bilateral varicose veins of the left and right lower 
extremities, slightly worse on the left compared to the 
right.

The Board opines that further findings relating to the 
Veteran's varicose veins of the left and right lower 
extremities are needed to evaluate the current severity of 
this disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008).  As the Veteran was last examined at the VA in 
November 2006, approximately two and a half years ago, and 
the Veteran's statements and testimony, along with the May 
2009 Informal Hearing Presentation statement indicate a 
worsening of symptoms with periods of hospitalization for 
ruptured varicose veins, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board acknowledges that while the medical evidence of 
record indicates no findings of edema upon examination, the 
Veteran has consistently reported swelling in his legs in 
several statements and treatment reports throughout the 
duration of the appeal.  As the schedular criteria considers 
persistent or intermittent edema in determining the 
percentage of a disability rating and as the Veteran is 
competent to testify to his current symptomatology, the Board 
finds it necessary that the VA examination address whether 
there is intermittent or persistent edema due to the varicose 
veins.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board also observes that the rupture of varicose veins is 
not addressed in the schedular criteria, and as this appears 
to be the Veteran's predominant symptomatolgy, the issues on 
appeal may warrant extraschedular consideration.  Under 38 
C.F.R. § 3.321(b)(1) (2008), an extraschedular rating may be 
assigned in the case of "an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  In this case, the evidence of record indicates 
that the Veteran has had frequent periods of hospitalization 
due to his multiple varicose vein ruptures which reportedly 
occur every three to seven months and have occurred three 
times during the pendency of this appeal.  See RO hearing 
transcript.  Therefore, the record reasonably raises the 
question of whether the Veteran's disability has possibly 
resulted in frequent periods of hospitalization pursuant to 
38 C.F.R. § 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. § 3.321(b)(1), and further may 
determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).  Thus, the Board 
determines that remand for consideration of the issue of 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1), is warranted.

In considering the Veteran's contentions of frequent periods 
of hospitalization under 38 C.F.R. § 3.321(b)(1), the RO 
should also take into consideration the regulations of 38 
C.F.R. § 4.68, providing that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  In this case, the schedular criteria provide for 
a maximum 40 percent disability for the amputation of a leg 
below the knee, including amputation of the foot.  

In order to give the Veteran every consideration with respect 
to the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court 
and the VA General Counsel, it is the opinion of the Board 
that additional development of the record is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), and permit him the full 
opportunity to supplement the record as 
desired.

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his varicose veins of the 
left and right lower extremities.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination, to include a copy of 
this remand.  All tests deemed necessary 
should be conducted.  All current 
symptomatology for varicose veins of the 
left lower extremity and right lower 
extremity should be addressed, including 
whether there is intermittent or 
persistent edema due to the varicose 
veins.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also address:  (1) the 
affect on the Veteran's activities of 
daily living and; (2) the frequency of 
varicose vein ruptures and hospitalization 
due to this disability.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for disability ratings in excess of 
10 percent for the varicose veins of the 
left and right lower extremities, should 
be adjudicated, to include consideration 
of whether the criteria for submission for 
assignment of an extraschedular rating for 
the varicose veins of the left and right 
lower extremities, pursuant to 38 C.F.R. § 
3.321(b)(1), in light of 38 C.F.R. § 4.68, 
are met.  If such criteria are met, the 
case should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
Veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
